Title: To John Adams from Francis Dana, 31 January 1781
From: Dana, Francis
To: Adams, John




31 January 1781


Dear Sir

I write you at present principally to communicate the following intellegence from Martinique. It is just given to me by our good Friends the two Abbés, who tell me it may be depended on, as they had it from Mr. Neckar’s Office.



22d. Decr. La Martinique
La derniere Convoi parti du Ferrol, est arrivé ici le 14. Xbre. il manque peu de batiments—Le 4 Vaisseaux venue de St. Doming. sous les ordres de Monsr. Le Chevr. D’Albert St. Hippolite sont arriveé a St. Pierre.
L’Amiral Rodney a attaqué la nuit du 16 en 17 St. Vincent. Il avait à terre 4000 hommes compris les Troupes de Marine. Le debarquement s’est fait dans la matineé du 16. Les Anglais ont eté répoussé avèc perte et obligés de se rembarquer. M. de Blanch le Lande Lt. Colonel du Regiment de Viennois a defendu cette Isle contré l’amiral Rodney et le general Vaughan. Il avait pris depuis 2 jours le comman­dement de cette Isle. Les Carribes se sont comporté avèc beaucoup de Valeur.
Cette novelle a eté aporteé par la Frigate la Carèq Cérès commandeé par le Baron de Bouvebelles Bonbelles capitaine de Vaisseaux arrivé à Rochfort le 27. Janv. 1781.



I have desired Mr. Grand to transfer from my Account to your Credit 2658.16.10 Livrs. the amount of the Note I gave you just before I left Holland; and to advise you of it, which when he shall do, you will please to cancel my Note. I have received Mr. Thaxter’s two Letters. Your bills are lodged as you desired with Mr. Grand. Please to tell Mr. Thaxter I am ready to answer his drafts for the sums he mentions, as soon as he will draw upon me for them, or any others he may have occasion for. I have heard nothing about either of them here.
Mr. Searle is now with me, and desired to be particularly remembered to you, and to assure you he is daily more and more convinced of the baneful effects of Francisco’s Silas Deane’s conversation. He is gone with his clerk for Holland, I believe by the way of Ostend. I beg you to present my regards not only to all our Countrymen with you, who merit them, but to all our good Friends of Holland.
I am, Dear Sir, with the most sincere respect & attachment Your most obedient humble Servant and much obliged Friend

FRA DANA

